Citation Nr: 1745583	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  13-20 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to December 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that a his service-connected PTSD warrants a rating in excess of 30 percent. Additionally, the Veteran asserts that his service-connected PTSD has rendered him unable to secure or follow a substantially gainful occupation.

At the July 2017 Travel Board hearing, the Veteran testified that he is receiving Social Security Administration (SSA) benefits. The Board notes that an SSA letter of disability determination and transmittal has been associated with the record, and that such letter indicates that the grant of benefits was based on his primary diagnosis of a back disorder and based on his secondary diagnosis of an anxiety disorder. However, the complete records from SSA, to include medical records, has not been associated with the Veteran's electronic claims file. Therefore, the Board remands this matter to obtain such outstanding SSA records and associate such with the record.

Furthermore, at the July 2017 Travel Board hearing, the Veteran, through his representative, testified that he believed that the last VA examination, dated January 2013, assigned a GAF score that was not "necessarily consistent with the treatment records, which constitute the same symptoms . . . ." While the Board does not deem GAF score determinations to be dispositive, the Board does take GAF scores under advisement. Therefore, given the Veteran's contention and considering that the Veteran has not received a VA examination of his PTSD since January 2013, the Board remands this matter for a VA examination to determine the current severity of the Veteran's service-connected PTSD.

Last, as the increased rating claim is being remanded, the outcome of which could affect whether the Veteran meets the criteria for TDIU benefits, the Board finds that the claim for TDIU is inextricably intertwined with the increased rating claim and must be remanded as well. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records from the Social Security Administration. Ensure that all records are properly scanned and labeled in VMBS/Virtual VA.

2. Thereafter, afford the Veteran an appropriate VA psychiatric examination to determine the current nature and severity of his PTSD. Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail. After a review the Veteran's claims file, the examiner should:

a) Describe all symptomatology associated with the Veteran's PSTD. 
b) Discuss the functional impairment of the Veteran's PTSD, with specific regard to his ability to function in a work setting and perform tasks, including sedentary and physical tasks. 

3. Thereafter, conduct any additional development deemed necessary for the adjudication of the TDIU claim. If the Veteran does not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16 (a) (2016), and if there is evidence of unemployability due solely to service-connected disability, then the matter should be referred to the Director of Compensation for consideration of an extraschedular TDIU rating.

4. After completing any further development, readjudicate the claims. If any benefit on appeal remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and allow an appropriate time for response. Thereafter, the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




